      Case: 1:21-cv-03628 Document #: 1 Filed: 07/08/21 Page 1 of 5 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 SARAH HOGAN, individually and on behalf             )
 of all similarly situated individuals,              )
                                                     )
                    Plaintiff,
                                                     )   Case No. 1:21-cv-03628
                        v.                           )
                                                     )
 THE BLACKSTONE GROUP INC., a                        )
 Delaware corporation,                               )
                    Defendant.                       )
                                                     )
                                                     )
                                    NOTICE OF REMOVAL

       Defendant The Blackstone Group Inc. (“Blackstone”) hereby removes this putative class

action from the Circuit Court of Kane County, Illinois to the United States District Court for the

Northern District of Illinois, Eastern Division. In this action, Plaintiff Sarah Hogan brings claims

on behalf of herself and a putative class. This Court has jurisdiction under the Class Action

Fairness Act (“CAFA”) because minimal diversity exists, the proposed class exceeds 100

members, and the maximum amount in controversy is alleged to exceed $5 million. See 28 U.S.C.

§§ 1332, 1441, 1446, 1453(b).

I.     GROUNDS FOR REMOVAL

       1.      Hogan brings a putative class action alleging that somehow, Blackstone, through

its acquisition of Ancestry.com DNA LLC (“Ancestry”), “violated GIPA” (i.e., the Illinois Genetic

Information Privacy Act, 410 ILCS 513/1, et seq.). (Ex. 1, Compl. ¶ 23.)

       2.      This Court has jurisdiction under CAFA over putative class actions in which

(1) minimal diversity exists; (2) the proposed class consists of at least 100 members; and (3) the

amount in controversy exceeds $5 million. See 28 U.S.C. §§ 1332(d)(1)(B) (defining “class



                                                 1
       Case: 1:21-cv-03628 Document #: 1 Filed: 07/08/21 Page 2 of 5 PageID #:2




action” to include state law class actions); 1332(d)(2) (granting district courts original jurisdiction

over purported class actions in which the amount in controversy exceeds $5 million and “any

member of a class of plaintiffs is a citizen of a State different from any defendant”); 1332(d)(5)(B)

(requiring at least 100 members in a proposed class); 1453(b) (permitting removal of class actions

under section 1446); and 1446 (permitting removal).

       3.      First, minimal diversity exists because at least one “member of a class of plaintiffs

is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). Here, Hogan

alleges she is a citizen of Illinois. (Ex. 1, Compl. ¶ 10.) Under § 1332, corporations are considered

citizens of their state of incorporation and their principal place of business. 28 U.S.C. § 1332(c)(1).

Blackstone is incorporated in Delaware, and its principal place of business is in New York City,

New York. (Ex. 1, Compl. ¶ 11; Ex. 2, Blackstone, Our Offices, https://www.blackstone.com/the-

firm/our-offices/ (listing New York office as company headquarters).)

       4.      Second, Hogan purports to bring this action on behalf of a statewide set of

individuals, which she claims includes “thousands of members.” (Ex. 1, Compl. ¶¶ 30, 32.)

Accordingly, the proposed class, as alleged, exceeds 100 members and thus meets CAFA’s

requirement. 28 U.S.C. § 1332(d)(5)(B).

       5.      Third, the amount in controversy plausibly “exceeds the sum or value of

$5,000,000, exclusive of interest and costs.” 28 U.S.C. § 1332(d)(2). For purposes of determining

the amount in controversy, CAFA requires that “the claims of the individual class members shall

be aggregated.” 28 U.S.C. § 1332(d)(6). Defendant need only show that there is a “reasonable

probability that the stakes exceed” $5 million. Brill v. Countrywide Home Loans, Inc., 427 F.3d

446, 449 (7th Cir. 2005). The amount in controversy “is a pleading requirement, not a demand for

proof.” Blomberg v. Serv. Corp. Int’l, 639 F.3d 761, 763 (7th Cir. 2011) (internal citation omitted).




                                                  2
       Case: 1:21-cv-03628 Document #: 1 Filed: 07/08/21 Page 3 of 5 PageID #:3




“Once the proponent of federal jurisdiction has explained plausibly how the stakes exceed

$5,000,000, . . . the case belongs in federal court unless it is legally impossible for the plaintiff to

recover that much.” Id. at 764 (citation omitted).

        6.      Here, the complaint alleges statutory damages of $15,000 for each willful and/or

reckless violation of GIPA. (See, e.g., Ex. 1, Compl. ¶ 46.) Thus, even if Hogan’s lawsuit is read

to allege just one statutory violation per class member, multiplying that amount by only 1,000 class

members (as alleged), the stakes easily exceed $5,000,000 (1,000 x $15,000 = $15,000,000). See

Blomberg, 639 F.3d at 763 (holding “[a] good-faith estimate is acceptable if it is plausible and

adequately supported by the evidence”).

II.    COMPLIANCE WITH REMOVAL STATUTE

        7.      Finally, the procedural requirements for removal have been satisfied. First, the

notice of removal must be filed within 30 days of service of the complaint on Blackstone.

28 U.S.C. § 1446(b)(1). Blackstone is not presently aware of having been served a copy of the

complaint and reserves all rights to object to any purported service, although the publicly available

docket indicates that a summons was issued on June 9, 2021. (Ex. 3, Hogan v. The Blackstone

Group, Inc., 21-L-000288, Docket (Cir. Ct. Kane Cnty., Ill.).) Thus, the earliest conceivable

deadline to file this notice would be July 9, 2021 (if service was, in fact, achieved on June 9 without

Blackstone’s knowledge). Blackstone files this removal now to ensure timely compliance with

§ 1446(b). In addition, although Blackstone is not aware of having been served a copy of the

complaint or any other pleadings, all process, pleadings, and orders that have been filed in the

Circuit Court of Kane County are attached hereto pursuant to 28 U.S.C. § 1446(a). (Ex. 1, Compl.,

Ex. 4, Motion for Class Certification.) Blackstone will provide written notice of this notice to

counsel for Hogan, and it also filing a copy of this notice with the clerk of the Circuit Court of




                                                   3
      Case: 1:21-cv-03628 Document #: 1 Filed: 07/08/21 Page 4 of 5 PageID #:4




Kane County. 28 U.S.C. § 1446(d).




Dated: July 8, 2021                          Respectfully submitted,

                                             THE BLACKSTONE GROUP INC.
                                             By: /s/ Martin L. Roth
                                                     Martin L. Roth
                                                     Alyssa C. Kalisky
                                                     Amelia H. Bailey
                                                     KIRKLAND & ELLIS LLP
                                                     300 North LaSalle
                                                     Chicago, IL 60654
                                                     (312) 862-2000
                                                     (312) 862-2200
                                                     martin.roth@kirkland.com
                                                     alyssa.kalisky@kirkland.com
                                                     amelia.bailey@kirkland.com

                                                   Counsel for The Blackstone Group Inc.




                                         4
      Case: 1:21-cv-03628 Document #: 1 Filed: 07/08/21 Page 5 of 5 PageID #:5




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of July, 2021, I caused a copy of the foregoing Notice

of Removal to be filed through the Court’s CM/ECF System and served the below Counsel of

Record via First Class U.S. Mail and electronic mail:

 David L. Gerbie
 Andrew T. Heldut
 Brendan Duffner
 MCGUIRE LAW, P.C.
 55 W. Wacker Drive, 9th Fl.
 Chicago, IL 60601
 (312) 893-7002
 dgerbie@mcgpc.com
 aheldut@mcgpc.com
 bduffner@mcgpc.com

 Counsel for Plaintiff




                                                     /s/ Martin L. Roth
                                                     Martin L. Roth




                                                5
